UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     LISA M. RAINEY,                                 DOCKET NUMBER
                    Appellant,                       DE-315H-16-0313-I-1

                  v.

     DEPARTMENT OF HEALTH AND                        DATE: October 4, 2016
       HUMAN SERVICES,
                 Agency.



             THIS FINAL ORDER IS NONPRECEDENTIAL 1

           Lisa M. Rainey, Mountain Top, Pennsylvania, pro se.

           Dawn M. Wilkie, Minot, North Dakota, for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1         The appellant has filed a petition for review of the initial decision, which
     dismissed for lack of jurisdiction her appeal of an allegedly involuntary
     resignation. Generally, we grant petitions such as this one only when: the initial
     decision contains erroneous findings of material fact; the initial decision is based


     1
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                        2

     on an erroneous interpretation of statute or regulation or the erroneous application
     of the law to the facts of the case; the administrative judge’s rulings during either
     the course of the appeal or the initial decision were not consistent with required
     procedures or involved an abuse of discretion, and the resulting error affected the
     outcome of the case; or new and material evidence or legal argument is available
     that, despite the petitioner’s due diligence, was not available when the record
     closed.   See Title 5 of the Code of Federal Regulations, section 1201.115
     (5 C.F.R. § 1201.115).    After fully considering the filings in this appeal, we
     conclude that the petitioner has not established any basis under section 1201.115
     for granting the petition for review. Therefore, we DENY the petition for review
     and AFFIRM the initial decision, which is now the Board’s final decision.
     5 C.F.R. § 1201.113(b).
¶2         Effective April 3, 2016, the appellant received a career-conditional
     excepted-service appointment to a GP-15 Medical Officer (ER) position subject
     to the successful completion of a 1-year trial period. Initial Appeal File (IAF),
     Tab 11 at 6. On April 11, 2016, she resigned her position, ostensibly “due to
     personal responsibilities.” Id. at 7-8. She thereafter filed an appeal in which she
     claimed that she was terminated from her position for pre-appointment reasons.
     IAF, Tab 1. After the agency submitted its file and it became apparent that the
     appellant had resigned, the administrative judge issued a show cause order
     informing the appellant that it appeared that the Board lacked jurisdiction over
     her allegedly involuntary resignation and directing her to submit evidence and
     argument establishing Board jurisdiction. IAF, Tabs 11, 13. After considering
     the appellant’s responses, the administrative judge dismissed the appeal on the
     written record upon finding that the appellant failed to make a nonfrivolous
     allegation that her resignation was involuntary.     IAF, Tab 18, Initial Decision
     (ID) at 3-5.
¶3         An employee-initiated action, such as a resignation, is presumed to be
     voluntary unless the appellant presents sufficient evidence to establish that the
                                                                                            3

     action was obtained through duress, coercion, or misinformation, or if the
     appellant demonstrates that the employer engaged in a course of action that made
     working conditions so difficult or unpleasant that a reasonable person in the
     appellant’s position would have felt compelled to resign. Miller v. Department of
     Homeland Security, 111 M.S.P.R. 325, ¶ 8 (2009), aff’d, 361 F. App’x 134 (Fed.
     Cir. 2010). The reasonable person test is an objective test and does not depend on
     the appellant’s subjective characterization of the agency’s actions.        Markon v.
     Department of State, 71 M.S.P.R. 574, 577-78 (1996).           Furthermore, when an
     appellant   raises   allegations   of   discrimination   in    connection    with     an
     involuntariness claim, evidence of discrimination may be considered only in
     terms of the standard for voluntariness.     Id. at 578.      Thus, in an involuntary
     resignation appeal, evidence of discrimination goes to the ultimate question of
     coercion, i.e., whether under all of the circumstances, working conditions were
     made so difficult by the agency that a reasonable person in the employee’s
     position would have felt compelled to resign. Id.
¶4        The appellant contended below that she and the agency got into a dispute
     about her credentials during which an agency official threatened to report her to
     the National Practitioner Data Bank, which would affect her ability to obtain
     employment as a physician, so she felt she had no choice but to resign. IAF,
     Tab 14 at 3, Tab 15 at 3. She also asserted that she was coerced to resign because
     of extreme duress in the form of abusive verbal badgering and threats.              IAF,
     Tab 15 at 3.    The administrative judge found that these arguments did not
     constitute a nonfrivolous allegation of jurisdiction, and we agree. The appellant
     was only on the job for approximately a week; she could have stayed and
     attempted to resolve the issues with her credentials. She was under no particular
     time pressure. She does not claim that it was anything but her idea to resign. She
     does not assert that there was any pending action against her or that the agency
     provided her any false or misleading information that influenced her decision. As
     the administrative judge correctly found, an employee’s decision is not rendered
                                                                                        4

     involuntary because she must choose between unpleasant alternatives. Schultz v.
     United States Navy, 810 F.2d 1133, 1136 (Fed. Cir. 1987); Loredo v. Department
     of the Treasury, 118 M.S.P.R. 686, ¶ 9 (2012).
¶5         As to the allegations of verbal abuse, the appellant does not describe what
     was said to her, how often, or over how many days (although it could not have
     lasted longer than her brief tenure at the agency). A nonfrivolous allegation is an
     allegation of fact that, if proven, could establish a prima facie case that the Board
     has jurisdiction over the appeal.    Williams v. Department of Agriculture, 106
     M.S.P.R. 677, ¶ 10 (2007). The appellant has not presented allegations of fact
     subject to proof; instead she has presented the Board with her conclusions and
     interpretations concerning the facts. Because the standard for involuntariness is
     an objective one, the Board must consider the facts that led to the appellant’s
     subjective conclusions to determine whether a reasonable person in her position
     would have found working conditions so intolerable that she had no choice but to
     resign. Because the appellant has not presented those facts, the Board is unable
     to determine whether her allegations meet the reasonable person test, and,
     therefore, the appellant has not made a nonfrivolous allegation that her
     resignation was involuntary due to coercion.
¶6         On review, the appellant raises a number of arguments that are not relevant
     to the issue of jurisdiction. Petition for Review (PFR) File, Tab 1. For example,
     she presents an email confirming her selection, a leave accrual agreement, and her
     own email stating that no patients were under her care while she was employed by
     the agency. Id. at 3-5. She also submits a copy of her resignation letter, copies
     of certain Board regulations, a print-out of her record from the National
     Practitioner Data Base, and what appears to be a civil service rule of the San
     Francisco police department. Id. at 2, 6,11, 14-18. These documents are already
     in the record and thus are not new and material evidence. Meier v. Department of
     the Interior, 3 M.S.P.R. 247, 256 (1980).
                                                                                          5

¶7        The appellant also contends on review that she did not resign; she
     “withdrew her application.”     PFR File, Tab 1 at 7.        Below, the appellant
     represented her separation as a probationary termination until the agency came
     forward with evidence establishing that she resigned.          However, after the
     administrative judge issued his jurisdictional show cause order, the appellant
     appeared to concede that she resigned. The appellant may have used the phrase
     “withdraw my application,” but she had been selected and appointed and entered
     on duty at that point. She was no longer an applicant in a position to withdraw
     her application. The only logical way to interpret her choice of words is that she
     resigned. Moreover, in her response to the administrative judge’s jurisdictional
     show cause order, she asserted that her resignation was meaningless because she
     had not performed any of the duties for which she had been hired, but she did not
     claim that she had not resigned. IAF, Tabs 15-16. We find, therefore, that the
     administrative judge correctly concluded that the appellant resigned her position.
¶8        For the first time on review, the appellant alleges that the Medical Director
     made a “coercive attempt to force me to sign a letter of resignation that he
     composed.” PFR File, Tab 1 at 9. The administrative judge’s jurisdictional show
     cause order clearly put the appellant on notice that this was precisely the sort of
     claim she would need to make to raise a nonfrivolous allegation of jurisdiction
     warranting a jurisdictional hearing.    IAF, Tab 13.     The facts of this alleged
     attempt at coercion were certainly known to her before the record closed below,
     and she has offered no explanation as to why she has waited until now to raise
     this very important assertion. The Board will not consider an argument raised for
     the first time in a petition for review absent a showing that it is based on new and
     material evidence not previously available despite the party’s due diligence.
     Banks v. Department of the Air Force, 4 M.S.P.R. 268, 271 (1980). The appellant
     has not made such a showing.
¶9        Finally, the appellant objects for the first time that the administrative judge
     contacted her and insisted she participate in an immediate unscheduled telephonic
                                                                                            6

      status conference. PFR File, Tab 1 at 10, 22. The appellant contends that she
      was unprepared and did not know that “professionally trained agents” from the
      agency also would be participating. Id. She alleges that she experienced the
      status     conference   as   an    adversarial   proceeding   at   which   the   agency
      representatives were permitted to criticize her remarks and the administrative
      judge interrupted her. Id. at 10, 22. These assertions do not provide a basis for
      setting aside the initial decision.
¶10            Accordingly, we find that the administrative judge correctly dismissed the
      appeal for lack of jurisdiction.

                        NOTICE TO THE APPELLANT REGARDING
                           YOUR FURTHER REVIEW RIGHTS 2
               You have the right to request review of this final decision by the U.S.
      Court of Appeals for the Federal Circuit. You must submit your request to the
      court at the following address:
                                         U.S. Court of Appeals
                                         for the Federal Circuit
                                        717 Madison Place, N.W.
                                         Washington, DC 20439

      The court must receive your request for review no later than 60 calendar days
      after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec. 27,
      2012). If you choose to file, be very careful to file on time. The court has held
      that normally it does not have the authority to waive this statutory deadline and
      that filings that do not comply with the deadline must be dismissed. See Pinat v.
      Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
               If you need further information about your right to appeal this decision to
      court, you should refer to the Federal law that gives you this right. It is found in

      2
       The administrative judge afforded the appellant mixed-case review rights. ID at 9-10.
      However, in the absence of Board jurisdiction, this is not a mixed case. We have
      provided the appellant the proper review rights here. See, e.g., Axsom v. Department of
      Veterans Affairs, 110 M.S.P.R. 605 (2009).
                                                                                  7

title 5 of the U.S. Code, section 7703 (5 U.S.C. § 7703) (as rev. eff. Dec. 27,
2012). You may read this law as well as other sections of the U.S. Code, at our
website, http://www.mspb.gov/appeals/uscode.htm.        Additional information is
available at the court’s website, www.cafc.uscourts.gov. Of particular relevance
is the court’s “Guide for Pro Se Petitioners and Appellants,” which is contained
within the court’s Rules of Practice, and Forms 5, 6, and 11.
      If you are interested in securing pro bono representation for an appeal to
the U.S. Court of Appeals for the Federal Circuit, you may visit our website at
http://www.mspb.gov/probono for information regarding pro bono representation
for Merit Systems Protection Board appellants before the Federal Circuit. The
Merit Systems Protection Board neither endorses the services provided by any
attorney nor warrants that any attorney will accept representation in a given case.




FOR THE BOARD:                            ______________________________
                                          Jennifer Everling
                                          Acting Clerk of the Board
Washington, D.C.